DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 8; “a printed circuit board” in line 2, and “a heatsink assembly” in line 3 are unclear; whereas each feature is already asserted in base claim 1.  Regarding Claim 9; “a printed circuit board” in line 7 is unclear; whereas a printed circuit board is already asserted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4, and 6-8, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Daughtry 2015/0201533).
Regarding Claim 1; Daughtry discloses a heatsink assembly (Fig.’s 1A-1B), comprising a shield (130 and 110) having at least one indentation in a surface thereof for positioning over a component attached to a printed circuit board (136 and/or space within 110 defines an indentation through at least one surface and is positioned over a component-210—as further depicted by fig.’s 2-3); a thermally conductive spacer positioned within the at least one indentation on the shield (whereas 156 constitutes a spacer positioned within the indentation—as depicted by Fig.’s 1B and 5); and a heatsink positioned over the thermally conductive spacer and for fastening to the printed circuit board (whereas heat sink-150 is positioned over the spacer for fastening to the PCB via 170 and 212—as depicted by fig.’s 3-4).  

Regarding Claim 3; Daughtry discloses the heatsink assembly of claim 1, wherein the shield has a plurality of openings therethrough adjacent to the at least one indentation (as depicted by Fig.’s 1B-2—which depicts openings between portions 138 and 134).  

Regarding Claim 4; Daughtry discloses the heatsink assembly of claim 1, wherein the shield is coupled to a shield frame mounted on the printed circuit board (where 130 couples 110 on the PCB--as depicted by Fig. 2).  
Regarding Claim 6; Daughtry discloses the heatsink assembly of claim 1, further comprising at least one fastener that fastens the shield, thermally conductive spacer and heatsink to the printed circuit board (whereas 170 couples the heat sink to 212 of the PCB and atleast indirectly fastens the shield and spacer therebetween—as depicted by Fig.’s 2-4).  

Regarding Claim 7; Daughtry discloses the heatsink assembly of claim 6, wherein the plurality of fasteners may be a spring clip (whereas para.’s 0015, further discloses a combination of clips, springs and/or where 136 includes spring fingers—para. 0024).  

Regarding Claim 8; Daughtry discloses the electronic device, comprising: a printed circuit board; and a heatsink assembly of claim 1 (as already set forth).  

Claim(s) 1-2, 5, 9-10, and 12-13, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Diep 2020/0022281).
Regarding Claim(s) 1, 9; Diep discloses a set top box (300-Fig. 4), comprising: a casing (410, 420); a printed circuit board (430—whereas para. 0015 discloses a PCB), wherein a wall of the casing abuts a portion of a side of the printed circuit board (whereas 420 constitutes a lower wall at 420 atleast indirectly abuts the PCB at a bottom side when screw couple between 440, 450, and 420; and/or via holder(s) 422-428 of the lower wall holding wireless antennas connected to RF connectors via RF cables –para.’s 0031, 0034, and 0041); and a heatsink assembly (as constituted by 440, 450) comprising a shield having at least one indentation in a (whereas a shielding wall 520 and may be secured at an upper side of the PCB-430 and covering components therein —as depicted by Fig.’s 4-5A---as further set forth para. 0036-0037—whereas shielding cover-530 may be placed on 520 to cover an IC component and a thermal pad/spacer located within an indentation defined by and interior to the shielding wall-520); a thermally conductive spacer positioned within the at least one indentation on the shield (as already set forth—whereas the thermal pad defined within 520 and below 550 constitutes a spacer); and a heatsink positioned over the thermally conductive spacer and for fastening to the printed circuit board (whereas 440 is positioned over the spacer for being atleast indirectly fastening to the PCB when screws are fixed between 440 and 450 at connection means-730—para. 0040).  

Regarding Claim(s) 2, 10; Diep discloses the heatsink assembly of claim(s) 1 or 9, wherein the thermally conductive spacer has a thickness such that a top surface of the thermally conductive spacer extends above a height for the indentation providing a gap between the surface of the shield and the heatsink so the heatsink does not contact the shield when fastened to the printed circuit board (as depicted by Fig. 4, and further set forth by para.’s 0036-0038—whereas a lowered portion-442 of heat sink 440 contacts thermal pad(s) 560-570 disposed above the shield which depicts a thickness and is disposed over the PCB).

Regarding Claim 5; Diep discloses the heatsink assembly of claim 1, further comprising a thermal pad interposed between the component and the shield (as set forth by para.’s 0036-0038).  

Regarding Claim 12; Diep discloses the set top box of claim 9, wherein the shield is coupled to a shield frame mounted on the printed circuit board (as depicted by Fig.’s 4, 5A, and 5B—whereas shield cover=550 couples a shield frame—520—para. 0037).  

Regarding Claim 13; Diep discloses the set top box of claim 9, further comprising a thermal pad interposed between the component and the shield (via thermal pad below the shield and atop the component—para.’s 0036-0037).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9, 11, and 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Daughtry 2015/0201533) in view of (Diep 2020/0022281).
Regarding Claim 9; Daughtry discloses a printed circuit board (200-Fig. 2), a heatsink assembly (Fig.’s 1A-1B), comprising a shield (130 and 110) having at least one (136 and/or space within 110 defines an indentation through at least one surface of the shield and is positioned over a component-210—as further depicted by fig.’s 2-3); a thermally conductive spacer positioned within the at least one indentation on the shield (whereas 156 constitutes a spacer positioned within the indentation—as depicted by Fig.’s 1B and 5); and a heatsink positioned over the thermally conductive spacer and for fastening to the printed circuit board (whereas heat sink-150 is positioned over the spacer for fastening to the PCB via 170 and 212—as depicted by fig.’s 3-4).  Except, Daughtry does not explicitly disclose a set top box, wherein a wall of a casing abuts a portion of a side of the printed circuit board.  However, Diep discloses a set top box (set top box 300 comprising a heatsink assembly defined by 440, 450, a PCB-430, a shield 520/550, and a spacer characterizing a thermal pad—as set forth by para.’s 0036-0039), wherein a wall of a casing abuts a portion of a side of the printed circuit board (whereas 420 constitutes a lower wall at 420 atleast indirectly abuts the PCB at a bottom side when screw couple between 440, 450, and 420—as depicted by 4; and/or via holder(s) 422-428 of the lower wall holding wireless antennas connected to RF connectors via RF cables –para.’s 0031, 0034, and 0041) and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat sink assembly of Daughtry within a set top box having a casing that abuts a wall of the PCB   since it was known in the art that reliable power and communications may be provided for high definition and wireless connectivity with reduced noise and/or EMI.  Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 11; Daughtry discloses the already modified set top box of claim 9, wherein the shield has a plurality of openings therethrough adjacent to the at least one indentation (as depicted by Fig.’s 1B-2—which depicts openings between portions 138 and 134).   
Regarding Claim 14; Daughtry discloses the set top box of claim 9, further comprising atleast one fastener to fasten the shield, thermally conductive spacer and heatsink to the printed circuit board (whereas 170 couples the heat sink to 212 of the PCB and atleast indirectly fastens the shield and spacer therebetween—as depicted by Fig.’s 2-4).  

Regarding Claim 15; Diep discloses the set top box of claim 14, wherein the plurality of fasteners may be a spring clip (whereas para.’s 0015, further discloses a combination of clips, springs and/or where 136 includes spring fingers—para. 0024).  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835